IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

ROSALINA LINAM,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-1591

DANIEL LINAM,

     Appellee.
_________________________/

Opinion filed March 1, 2016.

An appeal from the Circuit Court for Alachua County.
Monica J. Brasington, Judge.

Rosalina Linam, pro se, Appellant.

Daniel Linam, pro se, Appellee.




PER CURIAM.

      AFFIRMED.

THOMAS, BILBREY, and KELSEY, JJ., CONCUR.